Exhibit 10.4

DEXCOM, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN (“ESPP”)




ENROLLMENT/CHANGE FORM



SECTION 1:
ACTIONS
CHECK DESIRED ACTION:      AND COMPLETE SECTIONS:
   Enroll in the ESPP 2 + 3 + 4 + 6
   Change Contribution Percentage 2 + 4 + 6
   Discontinue Contributions 2 + 5 + 6
SECTION 2:
PERSONAL DATA
Name:                         
Home Address:                   


Social Security No.: - -


Department:
      
SECTION 3:
ENROLL
I hereby elect to participate in the ESPP, effective at the beginning of the
next Offering Period. I elect to purchase shares of the Common Stock of Dexcom,
Inc. (the “Company”) pursuant to the ESPP. I understand that the stock
certificate(s) for the shares purchased on my behalf will be issued in street
name and deposited directly into my brokerage account. I hereby agree to
establish an account with a company designated brokerage for this purpose and to
sign all required forms.
My participation will continue as long as I remain eligible, unless I withdraw
from the ESPP by filing a new Enrollment/Change Form with the Company. I
understand that I must notify the Company of any disposition of shares purchased
under the ESPP.
SECTION 4:
ELECT CONTRIBUTION PERCENTAGE
I hereby authorize the Company to withhold a percentage of my bi-weekly payroll
that will total ___% of my compensation (as defined in the ESPP) for the
Purchase Period. That amount will be applied to the purchase of shares of the
Company’s Common Stock pursuant to the ESPP. The percentage compensation to
purchase common stock must be a whole number (from 1%, up to a maximum of 10%).
Note:    You may change your contribution percentage once within a six month
Purchase Period. Each change will become effective as soon as reasonably
practicable after the form is received by the Company.
SECTION 5:
DISCONTINUE CONTRIBUTIONS
I hereby elect to stop my contributions under the ESPP, effective as soon as
reasonably practicable after this form is received by the Company. The
contributions that I have made to date during this Offering Period should be
applied as follows:
    Purchase shares of the Company’s Common Stock at the end of the period.
   Refund all contributions to me in cash, without interest. I understand that I
cannot resume participation until the start of the next Offering Period.
SECTION 6:
ACKNOWLEDGMENT AND SIGNATURE
I acknowledge that I have received a copy of the Prospectus summarizing the
major features of the ESPP. I have read the Prospectus and this form and hereby
agree to be bound by the terms of the ESPP.
Signature:                   Date:          





